Case: 19-50660      Document: 00515735517         Page: 1     Date Filed: 02/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 19-50660                            February 5, 2021
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Juan Andrade,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:19-CR-21-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Juan Andrade was sentenced to 120 months of imprisonment
   following his guilty plea to a charge of possession of a firearm by a felon. For
   the first time on appeal, he challenges a condition of supervised release
   included in his written judgment. The Government has filed an unopposed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50660      Document: 00515735517           Page: 2     Date Filed: 02/05/2021




                                     No. 19-50660


   motion for summary affirmance, arguing that Andrade’s argument is
   foreclosed.
          Summary affirmance is appropriate if “the position of one of the
   parties is clearly right as a matter of law so that there can be no substantial
   question as to the outcome of the case.” Groendyke Transp., Inc. v. Davis,
   406 F.2d 1158, 1162 (5th Cir. 1969). The Government is correct that
   Andrade’s challenge to his condition of supervised release is foreclosed. See
   United States v. Diggles, 957 F.3d 551, 560-61 (5th Cir.) (en banc), cert. denied,
   2020 WL 6551832 (U.S. Nov. 9, 2020) (No. 20-5836); United States v.
   Grogan, 977 F.3d 348, 353-54 (5th Cir. 2020).                 Accordingly, the
   Government’s motion for summary affirmance is GRANTED, the
   Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the judgment of the district court is AFFIRMED.




                                           2